Citation Nr: 0114605	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-25 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to July 13, 1998, for 
the award of a 60 percent evaluation for service-connected 
lumbar paravertebral myositis with degenerative joint disease 
and radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted an increased evaluation of 60 percent for 
service-connected lumbar paravertebral myositis with 
degenerative joint disease and radiculopathy, effective July 
13, 1998.  A notice of disagreement was received in August 
2000; a statement of the case was issued in October 2000; and 
a substantive appeal was received in December 2000.  


FINDINGS OF FACT

1. The veteran filed a claim for an increased evaluation for 
her service-connected low back disability on July 13, 
1998.

2. VA examination in November 1998 revealed that the criteria 
for a 60 percent disability evaluation had been met. 

3. By rating decision in April 2000, the RO awarded an 
increased evaluation to 60 percent, effective July 13, 
1998. 

4. It was not factually ascertainable during the one year 
period prior to July 13, 1998, that there had been an 
increase in the disability resulting from the veteran's 
service-connected lumbar paravertebral myositis with 
degenerative joint disease and radiculopathy.



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 13, 1998, for assignment of a 60 percent evaluation 
for service-connected lumbar paravertebral myositis with 
degenerative joint disease and radiculopathy have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-576, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for service connection for 
a back disorder in October 1972.  The veteran reported a fall 
during service in December 1969.  By rating decision in May 
1974, the RO granted service connection for chronic low back 
strain with a 10 percent evaluation, effective from February 
27, 1972.  

At a VA examination in April 1973, the veteran complained of 
tightness in the back radiating to the right lower extremity.  
Physical examination revealed tenderness to pressure with 
evidence of moderate severe spasms.  The examiner noted no 
limitation of motion, but painful movements.  A diagnosis of 
lumbar paravertebral myositis was provided.  By rating 
decision in August 1994, the RO granted an increased 
evaluation of 20 percent for service-connected back 
condition, effective from March 4, 1993.  

In a statement, faxed to the RO on July 13, 1998, the veteran 
stated that her muscle spasms had become more frequent and 
severe.  She reported that, at times, it was impossible for 
her to get out of bed.  She indicated that the constant pain 
and spasms had prevented her from holding a regular job for 
the previous six years.  

A VA examination was conducted in November 1998.  The veteran 
complained of moderate to severe lower back pain with 
radiation to the hips and buttocks and right leg.  The 
veteran reported that she had seen a private physician three 
times in the previous year, as well as a visit to the 
emergency room in May 1998 for severe lumbar spasm.  Range of 
motion testing of the lumbar spine revealed flexion to 
40 degrees and extension, lateral flexions and rotations to 
15 degrees.  The examiner noted moderate painful motion in 
all movements of the lumbar spine through the entire range of 
motion.  The examiner reported objective evidence of moderate 
lumbar spasm, but no weakness in the muscles of the legs.  A 
diagnosis of lumbar myositis was reported.  Magnetic 
resonance imaging (MRI) scan, performed in December 1998, 
revealed bulging discs at L1-2, L3-4, L4-5, and L5-S1, as 
well as degenerative joint disease of the lumbar spine.  

II. Analysis

On November 9, 2000, the President signed into law the VCAA.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, as well as outpatient records, and 
statements from the veteran.  Significantly, no additional 
pertinent evidence has been identified by the veteran.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal. 

Further, the veteran and her representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date for award of a 60 percent evaluation for service-
connected back disability.  The discussions in the rating 
decision and statement of the case have informed the veteran 
and her representative of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  However, in 
cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

The veteran filed the instant claim on July 13, 1998.  The 
rating decision awarded an increased evaluation of 60 
percent, effective the date of receipt of that claim.  The 
record contains no medical records from July 13, 1997, 
through July 13, 1998, reflecting the severity of the low 
back disability.  Numerous attempts to obtain any available 
VA outpatient records have been unsuccessful.  At any rate, 
the veteran does not allege that the increase in her 
disability warranting the 60 percent rating occurred during 
the one year period prior to July 12, 1998.  Instead, the 
veteran appears to contend that her condition had been severe 
and has warranted a 60 percent evaluation since 1972.  38 
C.F.R. § 3.400(o)(2) allows for a retroactive award prior to 
the date of an increased rating claim, only if, the increase 
occurred within the one year period prior to the filing of 
the claim.  See Harper v. Brown, 10 Vet. App. 125, 126-127 
(1997).  Therefore, there is no basis under the regulations 
for an earlier effective date.  The veteran also argues that 
she had nothing to appeal in the years since her initial 
evaluation, with which to get a higher evaluation, but the 
Board notes that the veteran's back condition was re-
evaluated by the RO in March 1977, June 1988, and August 
1994, and the veteran did not appeal any of these 
evaluations.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

